DETAILED ACTION
The indicated allowability of claims 35-36 and 38 is withdrawn in view of the newly discovered reference(s) to Lautzenhiser (US 6,411,237), Boyacigiller et al. (US 4,465,996), and He et al. (US 9,438,252).  Rejections based on the newly cited reference(s) follow.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33, 35, 36, 46, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lautzenhiser (US 6,411,237).

	Regarding claim 33, Lautzenhiser (Figs. 9-22) discloses digital to analog conversion circuitry (DAC 282) comprising:
a set of input nodes (242) for receiving a digital input code (col. 20, lines 24-25);
an output node (output voltage node 244) for outputting an analog output signal representative of the input code (col. 20, lines 14-34); and
a plurality of selectable conversion elements (R, 2R, ΔR – “any combination of the binary inputs 242 may be connected selectively to…” col. 18, lines 13-19), wherein a parameter of each of the plurality of selectable conversion elements is configured (line 59 of col. 20 to line 5 of col. 21) such that a transfer function between the input code and the output analog signal is non-monotonic (“Referring to Fig. 15, instead of producing an output 284 of Fig. 14 that is a straight line [i.e., monotonic]…, the D/A converter 282 of Fig. 13 produces an output voltage 
wherein: the plurality of selectable conversion elements comprise selectable resistances and the parameter comprises a resistance value (line 59 of col. 20 to line 5 of col. 21); or
the plurality of selectable conversion elements comprise selectable current sources and wherein the parameter comprises an output current value.  

Regarding claim 35, Lautzenhiser (Figs. 9-22) discloses the digital to analog conversion circuitry (DAC of Fig. 21) according to claim 33, wherein the resistances are coupled in parallel with each other (0.69R, 1.39R, 2.77R, 5.55R; col. 24, lines 35-47).  

Regarding claim 36, Lautzenhiser (Figs. 9-22) discloses the digital to analog conversion circuitry (DAC of Fig. 13) according to claim 33, wherein the resistances are arranged in a ladder configuration (col. 20, lines 14-34).  

Regarding claim 46, Lautzenhiser (Figs. 9-22) discloses a digital to analog converter (DAC) comprising:
an array of selectable conversion elements (selectable resistors of the DAC 282, 292, 310, 340, or  370; Abstract; col. 18, lines 13-19); and
amplifier circuitry (346, 380), wherein the conversion elements of the array are weighted so as to produce a plurality of overlapping DAC output signal ranges (Figs. 19, 19A, 20; col. 25, lines 14-17); and


Regarding claim 50, Lautzenhiser (Figs. 9-22) discloses a [the] DAC according to claim 46, wherein the amplifier circuitry comprises operational amplifier or buffer circuitry (346 / 380; Fig. 21 or Fig. 22).  

Regarding claim 51, Lautzenhiser (Figs. 9-22) discloses DAC circuitry for receiving digital input codes (242 of Fig. 9) and outputting analog signals (at node 244 of Fig. 9 or node 360 of Fig. 21) representative of the input codes, comprising:
a plurality of selectable conversion elements (selectable resistors of the DAC 282, 292, 310, 340, or  370; Abstract; col. 18, lines 13-19) for providing either a monotonic or non-monotonic transfer function (“Referring to Fig. 15, instead of producing an output 284 of Fig. 14 that is a straight line [i.e., monotonic]…, the D/A converter 282 of Fig. 13 produces an output voltage curve 286 that slopes downwardly as digital input increase [i.e., non-monotonic]” – col. 21, lines 32-36, 47-50; and col. 25, lines 14-17) based on one or more of the plurality of selectable conversion elements (“The resultant voltage output at the node 244 will be a function of the binary inputs 242” - col. 18, lines 13-19), wherein the selectable conversion elements are resistances or current sources (e.g., resistors shown in Fig. 13).  

Claims 33, 36, 46, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyacigiller et al. (US 4,465,996).


a set of input nodes for receiving a digital input code (col. 3, lines 4-39);
an output node (16) for outputting an analog output signal representative of the input code; and
a plurality of selectable conversion elements (e.g., resistors of R-2R CDAC 22; col. 3, lines 7-10), wherein a parameter of each of the plurality of selectable conversion elements is configured such that a transfer function between the input code and the output analog signal is non-monotonic (‘The output “overlaps” because as the digital input increases the analog output at some points will actually decrease…’; col. 5, lines 20-28); and
wherein: the plurality of selectable conversion elements comprise selectable resistances and the parameter comprises a resistance value (resistors of R-2R CDAC 22; col. 3, lines 7-10); or
the plurality of selectable conversion elements comprise selectable current sources and wherein the parameter comprises an output current value.  

Regarding claim 36, Boyacigiller et al. (Figs. 1-4) discloses [the] digital to analog conversion circuitry according to claim 33, wherein the resistances are arranged in a ladder configuration (C-DAC 22 is arranged in a R-2R ladder configuration – col. 3, lines 8-10).

Regarding claim 46, Boyacigiller et al. (Figs. 1-4) discloses a digital to analog converter (DAC of Fig. 1) comprising:

amplifier circuitry (amplifier 18 of Fig. 1; col. 3, line 1), wherein the conversion elements of the array are weighted (“The present invention utilizes a C-DAC in which each successive bit is slightly less than twice the value of the preceding bit” – col. 4, lines 48-60) so as to produce a plurality of overlapping DAC output signal ranges (‘The output “overlaps” because as the digital input increases the analog output at some points will actually decrease…’; col. 5, lines 20-28); and
wherein the selectable conversion elements are resistances or current sources (resistors of the C-DAC 22 are switchable/selectable based on the bits received from the EPROM 24).  

Regarding claim 50, Boyacigiller et al. (Figs. 1-4) discloses [the] a DAC according to claim 46, wherein the amplifier circuitry comprises operational amplifier or buffer circuitry (amplifier 18 is an operational amplifier; col. 3, lines 1-3; Fig. 1).  

Regarding claim 51, Boyacigiller et al. (Figs. 1-4) discloses DAC circuitry for receiving digital input codes and outputting analog signals representative of the input codes, comprising:
a plurality of selectable conversion elements (e.g., resistors of R-2R CDAC 22; col. 3, lines 7-10) for providing either a monotonic or non-monotonic transfer function based on one or more of the plurality of selectable conversion elements (‘The output “overlaps” because as the digital input increases the analog output at some points will actually decrease.    
Claims 33 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 9,438,252).

Regarding claim 33, He et al. (Figs. 1, 2A-B) discloses a digital to analog conversion circuitry (DAC 20 of Fig. 1) comprising:
a set of input nodes for receiving a digital input code (calibration code 15-bit / DCCODE);
an output node (output of DAC 20) for outputting an analog output signal representative of the input code (current outputs In  / Ip); and
a plurality of selectable conversion elements (current sources; Fig. 2B), wherein a parameter of each of the plurality of selectable conversion elements is configured such that a transfer function between the input code and the output analog signal is non-monotonic (col. 4, lines 19-25); and
wherein: the plurality of selectable conversion elements comprise selectable resistances and the parameter comprises a resistance value; or
the plurality of selectable (by the steering/transistors switches shown in Fig. 2B) conversion elements comprise selectable current sources and wherein the parameter comprises an output current value (Fig. 2B).  

Regarding claim 51, He et al. (Figs. 1, 2A-B) discloses DAC circuitry (DAC 20) for receiving digital input codes (calibration code 15-bit / DCCODE) and outputting analog signals (current outputs In  / Ip) representative of the input codes, comprising:
a plurality of selectable conversion elements (current sources; Fig. 2B) for providing either a monotonic or non-monotonic transfer function based on one or more of the plurality of 

Allowable Subject Matter
Claims 39-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or suggest the claimed invention as a whole, in particular, the plurality of selectable conversion elements is arranged in a plurality of arrays of selectable conversion elements, and wherein a parameter of each of the plurality of selectable conversion elements of each of the plurality of arrays is configured such that a transfer function between an input code input to the array and an analog signal output by the array is non-monotonic.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809